Exhibit 10.3
FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     Medicis Pharmaceutical Corporation (the “Company”) and Jason D. Hanson (the
“Executive”) entered into an Amended and Restated Employment Agreement (the
“Agreement”) effective as of December 22, 2008. The Company and Executive wish
to amend the Agreement to modify the description of the Executive’s position and
duties and to clarify the circumstances in which a change in the Executive’s
authority, duties or responsibilities will be deemed to give rise to “Good
Reason” for the Executive to terminate the Agreement. The Company and Executive
each acknowledge that the modification of the Executive’s position and duties
and the noted clarification is valuable to it or him and provides adequate
consideration for the execution of this First Amendment.
     1. This First Amendment is effective as of June 30, 2010.
     2. Section 2.1 of the Agreement is hereby amended and restated in its
entirety to read as follows:
     2.1 Position and Duties. Executive shall serve as the Executive Vice
President and Chief Operating Officer of the Company, and shall have such
authority, duties and responsibilities as are ordinarily assigned to an employee
holding the position of Chief Operating Officer with a publicly traded company.
Executive shall also have such additional authority, duties and responsibilities
as may be assigned to him by the Company from time to time with his consent.
     3. Section 3.1 of the Agreement is hereby amended to provide that
Executive’s salary, effective as of the effective date of this First Amendment,
shall be increased to an annual rate of $625,000 per year.
     4. Section 5.6(b) of the Agreement is hereby amended and restated in its
entirety to read as follows:
     (b) a material diminution in Executive’s authority, duties or
responsibilities as set forth in Section 2.1, provided, however, that for

 



--------------------------------------------------------------------------------



 



purposes of this clause (b) a change in Executive’s authority, title, duties, or
responsibilities shall not be deemed to materially reduce Executive’s authority,
duties, or responsibilities if all of the following conditions are satisfied:
(i) at the time the change is implemented Jonah Shacknai is serving as Company’s
Chief Executive Officer; (ii) Mr. Shacknai initiated or approved the change;
(iii) Executive continues to report to either the supervisor to whom Executive
reported immediately prior to such change or a supervisor at the same or higher
level of responsibility within Company’s organizational structure; and
(iv) there is no material diminution in Executive’s Base Compensation or in
Executive’s opportunities for incentive or equity compensation.
     5. This First Amendment amends only the provisions of the Agreement as set
forth herein, and those provisions not expressly amended by this First Amendment
shall continue in full force and effect. Notwithstanding the foregoing, this
First Amendment shall supersede the provisions of the Agreement to the extent
those provisions are inconsistent with the provisions and the intent of this
First Amendment.
     IN WITNESS WHEREOF, Executive has executed this First Amendment, and
Company has caused this First Amendment to be executed by its duly authorized
representative, on this 15th day of June, 2010.

            MEDICIS PHARMACEUTICAL CORPORATION
      By   /s/ Mark A. Prygocki         Its Mark A. Prygocki        Executive
Vice President, Chief Operating Officer        “EXECUTIVE”
      /s/ Jason D. Hanson                  

2